DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite a negative limitation “no direct switchable connection to the first DC bus”. However, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See 2173.05(j) In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196. 
Any claim containing a negative limitation which does not have basis in the original disclosure are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. See MPEP 2173. 05 (i). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claim recites “a first and/or second UPS switchboard and a first and/or second uninterruptible power supply connectable between the first respectively second AC bus and the first respectively second UPS switchboard.”
However, UPS is known to be compatible with DC source or interpreted as a DC source and it’s unclear how the UPS can be coupled to an AC bus.
For the purpose of examination, the claim is power bus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rzadki (US 2004/0069251) in view of Tardy (US 8,975,784)

Re Claims 1 and 8; Rzadki discloses an arrangement for power distribution on a vessel, comprising: a first DC bus operating at a first medium voltage (2 on the left);  
at least one second DC bus operating at a second medium voltage (2 on the right) and having no direct connection with the first DC bus (both the Dc bus are coupled together through an extra bus);
  a first AC bus operating at a low voltage (4 on the left);  
a first inverter (12 on the left) coupled between the first DC bus and the first AC bus for allowing power flow from the first DC bus to the first AC bus in a first operation mode; 
 a second AC bus (4 on the right) operating at the low voltage; a second inverter (12 on the right) coupled between the second DC bus and the second AC bus for allowing power flow from the second DC bus to the second AC bus in the first operation mode;  
a low voltage connection system for selectively connecting or disconnecting the first AC bus and the second AC bus; (14 on both the left and the right would connect the first and second AC bus to the DC bus when the switches are opened)
wherein the arrangement is adapted, in a second operation mode to connect the first AC bus and the second AC bus via the low voltage connection system and to control the first inverter and the second inverter, in order to supply power from the second DC bus via the second inverter to the second AC bus, from the second AC bus to the first AC bus and from the first AC bus via the first inverter to the first DC bus or vice versa. (Fig. 1 closing the switches inside 14 to connect the AC bus to the DC bus).
	Rzadki does not disclose no direct switchable connection to the first DC bus.
However Tardy discloses a first DC bus (21a) operating at a first medium voltage; 
at least one second DC bus (21b) operating at a second medium voltage and having no direct connection with the first DC bus and no direct switchable connection to the first DC bus; (Sole Figure teaches the DC bus 21a is separated from 21b without a switch.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of invention to have a first DC bus operating at a first medium voltage; at least one second DC bus operating at a second medium voltage and having no direct connection with the first DC bus and no direct switchable connection to the first DC bus motivated by the desire to prevent accidental overload to the load when the switches are accidentally actuated in the closed position. 
 
Re Claim 2; Rzadki wherein the second operation mode is adopted when a power failure occurs in the first DC bus. (Par. 0025 and 0027, discloses that any one of the DC power buses are selected based on power requirement, the power requirement is understood to be failure of one DC bus in the sense that the specific DC power bus is unable to handle the load requirement)
 
Re Claim 3; Rzadki further comprising a first transformer (16 on the left) coupled between the first inverter (12) and the first AC bus (4) for transforming the first medium voltage to the low voltage;  
a second transformer (16 on the right) coupled between the second inverter (12) and the second AC bus for transforming the second medium voltage to the low voltage.  (Fig. 1)
 
Re Claim 4; Rzadki further comprising at least one first and/or a second AC consumer (13); a first and/or second consumer inverter (11) coupled to the first respectively second AC consumer and connectable to the first respectively second DC bus for providing power to the first respectively second AC consumer. (Fig. 1)
 
Re Claim 5; Rzadki discloses comprising: a first fuel cell (8);  a first fuel cell inverter (15) coupled to the first fuel cell and being connectable to the first respectively second AC bus, wherein, in a third operation mode, the first fuel cell is connected to the first consumer inverter in order to supply power from the first fuel cell to the first respectively second AC consumer. (Fig. 1)
Rzadki does not disclose a first and second battery coupled to inverter. 
However replacing battery with fuel cells was known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have fuel cells with battery motivated by the desire to clean power
 
Re Claim 6; Rzadki discloses wherein, in a fourth operation mode, the first and/or second battery is connected via the first respectively second battery inverter, the first respectively second AC bus, the first respectively second transformer and the first respectively second inverter to the first respectively second DC bus, in order to allow power flow there between. (Fig. 1).

Re Claim 10; Rzadki disclosure has been discussed above. 
Rzadki does not disclose second emergency switchboard connected to the low voltage emergency switchboard via a transformer; wherein one or more consumers are connectable to the very low voltage emergency switchboard. 
However, it was known to couple a transformer to a bus when the voltage needs to be stepped down or up and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a transformer to low voltage bus in order to reduce the voltage to the load requirement. 

Re Claim 7; Rzadki further comprising: a first (4) and/or second secondary AC bus (14) operating at a very low voltage; a first and/or second secondary transformer (16) connectable between the first respectively second AC bus and the first respectively second secondary AC bus. (Fig. 1)

Re Claim 9; Rzadki discloses further comprising: a low voltage emergency switchboard (5) connectable to the first AC bus; an emergency generator (8) connectable with the emergency switchboard; wherein one or more consumers are connectable to the low voltage emergency switchboard. (Par. 0025 the loads can be connected to AC networks 4 and 5, these loads being, for example, AC loads such as heating systems, cooling systems and lighting systems)
 
Re Claim 11; Rzadki discloses further comprising: a controller adapted to control breakers, inverters and/or generators, in dependence of power requirements of the consumers and failure state. (Par. 0025, the controller is not shown)
 
Re Claim 12; Rzadki discloses wherein plural low voltage AC consumers are connectable to the first AC bus or the second AC bus. (Par. 0025 the loads can be connected to AC networks 4 and 5, these loads being, for example, AC loads such as heating systems, cooling systems and lighting systems)
 
Re Claim 13; Rzadki discloses wherein first medium voltage is different from the second medium voltage. (the medium voltages are all on its dedicated bus, thus different. )
 
Re Claim 14; Rzadki discloses A method for power distribution on a vessel, comprising: operating a first DC bus (2 on the left) at a first medium voltage; (Fig. 1, closing and opening the switches inside or coupled to the bus 2 is considered as operating the first DC bus)
operating at least one second DC bus having no direct connection with the first DC bus at a second medium voltage; (Fig. 1, closing and opening the switches inside or coupled to the bus 2 is considered as operating the first DC bus)
operating a first AC bus (4) at a low voltage (Fig. 1, closing and opening the switches inside or coupled to the bus 4 is considered as operating the first DC bus); 
 allowing power flow from the first DC bus to the first AC bus in a first operation mode by using a first inverter (12 on the left) coupled between the first DC bus and the first AC bus; (Fig. 1 closing the switches inside or coupled to the bus 2 would allow power to flow through the inventers)
operating a second AC bus at the low voltage; allowing power flow from the second DC bus to the second AC bus in the first operation mode by using a second inverter coupled between the second DC bus and the second AC bus; (Fig. 1 closing the switches inside or coupled to the bus 2 would allow power to flow through the inventers)
 selectively connecting or disconnecting the first AC bus and the second AC bus by using a low voltage connection system; (Fig. 1 closing or opening the switches inside or coupled to the bus 4)
wherein in a second operation mode the first AC bus and the second AC bus are connected via the low voltage connection system and control the first inverter and the second inverter, in order to supply power from the second DC bus via the second inverter to the second AC bus, from the second AC bus to the first AC bus and from the first AC bus via the first inverter to the first DC bus or vice versa. (Fig. 1)
	Rzadki does not disclose no direct switchable connection to the first DC bus.
However Tardy discloses a first DC bus (21a) operating at a first medium voltage; 
at least one second DC bus (21b) operating at a second medium voltage and having no direct connection with the first DC bus and no direct switchable connection to the first DC bus; (Sole Figure teaches the DC bus 21a is separated from 21b without a switch.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of invention to have a first DC bus operating at a first medium voltage; at least one second DC bus operating at a second medium voltage and having no direct connection with the first DC bus and no direct switchable connection to the first DC bus motivated by the desire to prevent accidental overload to the load when the switches are accidentally actuated in the closed position. 
 
Re Claim 16; Rzadki discloses wherein the one or more consumers, including pumps, are connectable to the low voltage emergency switchboard. (Par. 25; heating systems, cooling systems includes on vessels includes heat pumps)

Re Claims 18-20; Rzadki disclosure has been discuss above. 
Rzadki does not disclose wherein the first medium voltage and the second medium voltage is between 1 kV and 10 kV, wherein the low voltage is between 500 V and 1 kV and wherein the very low voltage is between 300 V and 200 V.
However It would have been obvious to one having ordinary skill in the art at the time the invention was made to the first medium voltage and the second medium voltage is between 1 kV and 10 kV, the low voltage is between 500 V and 1 kV and the very low voltage is between 300 V and 200 V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rzadki in view of Tardy and further in view of Boe (US 2011/0254368)

Re Claim 15; Rzadki discloses wherein the at least one first and/or a second AC consumer as discussed above. 
Rzadki does not disclose the consumers comprises a thruster. 
However, Boe discloses consumers comprising thrusters (Par. 0036).
Therefore, it would have been obvious to one of the ordinary skill in the art at the file of the invention to have coupled power to the thrusters in order to move the vessel.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rzadki in view of Tardy and further in view of Piyabongkarn et al (US 2014/0097683)

Re Claim 17; Rzadki discloses controllers, circuit breakers inverters generators etc. as shown in Fig. 1 and para. 0025
Rzadki does not disclose wherein the controller is adapted, using frequency droop control, to control breakers, inverters and/or generators, including generator speed, in dependence of power requirements of the consumers and failure state. 
However, Piyabongkarn discloses a typical approach for generator dispatching is to add or turn off a generator based on frequency droop characteristics of plural generators as a function of the grid load level in order to maintain system power reliability. (Par. 0006)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have relied on frequency droop control of the generators motivated by the desire to maintain system power reliability. 
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
With respect to the 112 rejection, Applicant argues Fig. 1A and 1B quickly reveals that there is no connection (switchable or otherwise) between the first DC bus 7 and second DC bus 9. As applied to the instant case, the drawing clearly shows no connection between the two DC buses and this the originally-filed disclosure supports the claimed negative limitation of no connection between the two DC buses.
However, the examiner respectfully disagrees. The drawing does not also show some detail of a switchboard required in the operation and because the specs and the drawing discloses a switchboard, would the applicant include details of those limitations in the claim?
	The purpose of the 112 raised was to limitation the introduction of such scenarios in claims and as such the examiner maintains the 112-rejection raised. The alternate amendment introduced in the argument would not overcome the 112 rejection and thus the examiner will still maintain the 112 rejection over the amendment.
	Regarding claim 8, the replacement of drawing filed 04/25/2022 would not overcome the 112 raised. The claim is still under the 112 rejection and should be amended to overcome the 112 raised. 

	With respect to the 103 rejection, Applicant argues that Tardy discloses an APU 13a and an MG 10a for generating AC power, which is then rectified and applied to a DC bus 21a. Similarly, an APU 13b and an MG 10b supply AC power to a rectifier 20b, and the rectified voltage is applied to a DC bus 21 b. The DC busses 21 a and 21 b are enclosed within respective power cabinets 15a and 15b. 
There is no switchable connection between the power cabinets 15a and 15b and no switchable connection between the DC busses 21 a and 21 b. But there is a permanent (unnumbered) connection between the power cabinets 15a and 15b as shown in Tardy's Figure. As shown, the connection is made between the routing mechanism 30b in power cabinet 15b and a connecting link between the switching mechanism 30a (in power cabinet 15a) and the load 27. 

However, the examiner respectfully disagrees, the detail of the claim was shown by the primary reference (Rzadki) as shown above. In the rejection the examiner further stated who Rzadki failed to teach (no direct connection between the first and second DC buses). 
The examiner relied on Tardy to shown the well-known approach of separating a first and second DC buses of a switchboard and provided a motivation why one would implement such a design.


Claim 1 refers to a first DC bus operating at a first medium voltage and a second DC bus operating at a second DC voltage. The Examiner refers to Tardy's DC busses 21 a and 21 b as disclosing these claim limitations. But there is no disclosure in Tardy that one of his DC busses operates at a first medium voltage and the other operates at a second medium DC voltage, as the Applicant claims. In fact, Tardy refers to both of his DC busses as "high voltage DC busses." See Tardy column 2, lines 61-65. 
Now consider the conditions under which Tardy and the Applicant transfer power from one DC bus to the other and the nature of that power. Tardy's unnumbered permanent connection carries power only when excess regenerative power in the first power cabinet 15a cannot be dissipated in the first power cabinet, so it is sent to the second power cabinet to be dissipated there. 
In contrast to Tardy, the Applicant's claimed operational mode connects the two AC busses together so that power can then be routed from the first/operative DC bus through an inverter to the first AC bus, then to the connected second AC bus and finally to the loads on the second/failed DC bus. No connection between the DC busses is required and the Applicant's claims states that there is no direct connection between the DC busses and no switchable connection between the DC busses. 

However, examiner respectfully disagree. as shown in the rejection and Tardy, there is no direction connection between the DC buses and no direct switchable connection as claimed and the unnumbered permanent connection carries AC power to the other cabinet and not DC power. The distinction the applicant is trying to show cannot be justified.  Emphasis added. 

Applicant argues the Examiner is considering Tardy's two DC busses that are not directly connected and not directly switchably connected in isolation. He has failed to tie those two DC busses into the Rzadki reference such that the combination discloses the Applicant's invention as claimed. Despite not tying Tardy into Rzdaki according to one skilled in the art, the Eaminer offers a weak motivation for the "no direct connection" and the "no direct switchable connection; "motivated by the desire to prevent accidental overload to the load when the switches are accidentally actuated in the closed position." This is an all-encompassing universal statement that applies to the closure or opening of any switch. Anytime a switch is closed there is the possibility that the load will suffer an accidental overload. Further, the opening and closing of Applicant's switches connect his AC busses so that power can be routed from an operating DC bus to a failed DC bus. There is no threat of an accidental overload when Applicant closes the switch connecting the AC busses, contrary to the Examiner's statement. 
However, the examiner respectfully disagrees, Granted the motivated provided is an all-encompassing universal statement that applies to the closure or opening of any switch. Anytime a switch is closed there is the possibility that the load will suffer an accidental overload, that motivated is still valid and applicable to this instant and thus provide benefit to Rzdaki’s applicant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
04/27/2022
Primary Examiner, Art Unit 2836